After Remand from the Alabama Supreme Court

THOMPSON, Presiding Judge.
This court, on February 21, 2014, affirmed the trial court’s judgment, without an opinion. The Supreme Court of Alabama has reversed this court’s judgment and remanded the cause. Ex parte Baker, 183 So.3d 139 (Ala.2015). In compliance with the supreme court’s opinion, the appeal is hereby dismissed with instructions. The trial court is instructed to vacate the order removing the matter from the probate court, to vacate the order denying Ruth Mary Higgins Baker’s petition for appointment as the administrator with the will annexed of Ruth G. Higgins’s estate and appointing Linda L. Huebner instead, and to vacate the order issuing letters of administration cum testamento annexo.
APPEAL DISMISSED WITH INSTRUCTIONS.
PITTMAN, THOMAS, MOORE, and DONALDSON, JJ„ concur.